     Case 2:20-cv-00027-JLS-JDE Document 21 Filed 11/17/20 Page 1 of 1 Page ID #:861




 1
 2
 3
 4
                                                              JS-6
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
11    HARRY LEE OLLIE,                     ) Case No. 2:20-cv-00027-JLS (JDE)
                                           )
12                                         )
                        Petitioner,        ) JUDGMENT
13                                         )
                   v.                      )
                                           )
14                                         )
      XAVIER BECERRA, et al.,              )
15                                         )
                        Respondents.       )
16                                         )
17
18
            Pursuant to the Order Accepting Findings and Recommendation of the
19
20    United States Magistrate Judge,

21          IT IS ADJUDGED that the operative Petition is denied and this action
22    is dismissed with prejudice.
23
      Dated: November 17, 2020
24
                                               ______________________________
25
                                               JOSEPHINE L. STATON
26                                             United States District Judge
27
28
